Citation Nr: 0617785	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-08 273 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypoglycemia with seizures prior to July 23, 1998.  

2.  Entitlement to a rating in excess of 20 percent for 
hypoglycemia with seizures since July 23, 1998.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1986 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to a rating in excess of 10 percent 
for hypoglycemia with seizures.

By correspondence dated in October 1999, the Board notified 
the veteran that her motion to advance the case on the docket 
due to financial hardship had been granted.  The Board 
subsequently remanded the case to the RO for additional 
development in October 1999.

In a May 2001 rating decision the RO granted entitlement to 
an increased 20 percent rating effective from July 23, 1998.  
The Board remanded the issues on appeal to the RO in 
September 2001 and August 2003 for additional development.

The issue of entitlement to a rating in excess of 10 percent 
for hypoglycemia with seizures prior to July 23, 1998, is 
addressed in the decision below.  By contrast, the issue of 
entitlement to a rating in excess of 20 percent for 
hypoglycemia with seizures since July 23, 1998, is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

Prior to July 23, 1998, hypoglycemia with seizures was not 
productive of at least 2 minor seizures in the last 6 months.  

CONCLUSION OF LAW

A rating in excess of 10 percent for hypoglycemia with 
seizures prior to July 23, 1998, is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.121a, Diagnostic 
Code 8911 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in May 2001, coupled with the Board's remands of in 
this case, satisfied the duty to notify provisions.  The 
veteran was accorded examinations for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  

While the initial denial of this claim was in September 1997, 
the veteran was thereafter provided an examination and the 
claim was readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Grand mal epilepsy is rated under the general rating formula 
for major seizures under 38 C.F.R. § 4. 124a, Diagnostic Code 
8910.

Petit mal epilepsy is rated under the general rating formula 
for minor seizures under 38 C.F.R. § 4. 124a, Diagnostic Code 
8911.

Note (1):  A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.

Note (2):  A minor seizure consists of a brief interruption 
in consciousness or conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).

General Rating Formula for Major and Minor Epileptic 
Seizures:

Averaging at least 1 major seizure per month over the last 
year warrants 100 percent.

Averaging at least 1 major seizure in 3 months over the last 
year; or more than 10 minor seizures weekly warrants 80 
percent.

Averaging at least 1 major seizure in 4 months over the last 
year; or 9-10 minor seizures per week warrants 60 percent.

At least 1 major seizure in the last 6 months or 2 in the 
last year; or averaging at least 5 to 8 minor seizures weekly 
warrants 40 percent.

At least 1 major seizure in the last 2 years; or at least 2 
minor seizures in the last 6 months warrants 20 percent.

A confirmed diagnosis of epilepsy with a history of seizures 
warrants 10 percent.  

Note (1):  When continuous medication is shown necessary for 
the control of epilepsy, the minimum evaluation will be 10 
percent.  This rating will not be combined with any other 
rating for epilepsy.

Note (2):  In the presence of major and minor seizures, rate 
the predominating type.

Note (3):  There will be no distinction between diurnal and 
nocturnal major seizures

Analysis

The Board has reviewed the evidence pertinent to a 
disposition of the issue on appeal, including the following:  

Service medical records;

Medical records from private physicians and medical 
facilities, dated from February 1996 to July 1998, including 
reports of clinical examinations, brain scans and 
electroencephalograms, from Joanne Link, M.D., Ph.D., Marc D. 
Shapiro, M.D., Gary M. Weiss, M.D., Loren E. Rosenthal, M.D., 
and Kevin B. Chapin, D.O.;

Reports of VA examinations, performed in January 1991, May 
1994, September 1998, October 1998, and December 1998; 

Reports of the veteran's medical care, dated from January 
1996 to July 23, 1998, at a service department medical 
facility, where she was treated in postservice years, with 
July 23, 1998, reported to be the date on which her file was 
closed with respect to an investigation by a social worker.  

By a rating dated in January 1991, service connection was 
granted and a 20 percent rating was assigned for a seizure 
disorder, effective July 15, 1990.  By a rating dated in 
December 1994, the rating was reduced to 10 percent effective 
March 1, 1995.  A 20 percent rating was again assigned, 
effective July 23, 1998, and that rating has been in effect 
since then.  

The veteran gave a history that, beginning in March 1987, she 
began to experience blackout episodes, characterized by her 
becoming nauseous and lapsing from consciousness for a few 
minutes.  Blackouts reportedly lasted from about one to three 
minutes, after which time she entered a recovery phase for 
another one to three minutes, in which she felt drowsy, 
confused and unable to return to being fully awake and alert.  
The assessment of a VA neurologist in January 1991 was that 
the veteran had a low convulsive threshold with probable 
minor seizures secondary to hypoglycemic attacks.  She later 
indicated that 1993 and 1994 had been the two best years for 
her with respect to seizure activity because she had 
experienced no attacks of collapsing or convulsions.  

In postservice medical records pertinent to this appeal, the 
veteran reported that, during her teen years, she began to 
experience a seizure disorder, that included syncope, with 
syncope attributed to hypoglycemia.  She indicated others had 
witnessed her have a seizure that involved tonic/clonic 
movements.  In April 1996, she related that she had 
experienced only two seizures since she had stopped taking 
anti-seizure medication three years before.  She did not 
provide details about the character of the two reported 
seizures.  In March 1997, she related that she had 
experienced her last seizure 2 1/2 years before.  Her history, 
then, would indicate that the most recent seizure had 
occurred around October 1994.  She noted that she was not 
currently on any anti-seizure medication.  Again, she did not 
provide details about the character of the reported seizure.  

Other than the history the veteran provided to physicians in 
April 1996 and in March 1997, she related no other specifics 
about the frequency or character of her reported seizures.  
In any event, the Board finds noteworthy notations from Dr. 
Weiss, dated in September 1996, October 1996, and January 
1997.  In those notations, the physician acknowledged that 
the veteran had experienced seizures in past years, but added 
that she had experienced none recently.  

The current claim for an increased rating for a seizure 
disorder was received in March 1997.  After careful review 
all the pertinent evidence of record through July 1998, the 
Board has determined that the predominant type of seizure 
activity consisted of minor seizures rather than major 
seizures.  In order to have been entitled to an evaluation 
higher than 10 percent for hypoglycemia with minor seizures 
during the period prior to July 23, 1998, there must have 
been a pattern of at least 2 minor seizures in the last 6 
months.  On the current record, the Board is not persuaded 
that the veteran experienced the requisite minimum number of 
minor seizures during this time period.

For the reasons discussed above, the claim for a rating 
higher than 10 percent for hypoglycemia with seizures, prior 
to July 23, 1998, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

A rating higher than 10 percent for hypoglycemia with 
seizures, prior to July 23, 1998, is denied.


REMAND

Correspondence in the record indicates that in February 2005, 
the veteran notified the VA Medical Center (VAMC), 
Shreveport, Louisiana, of her relocation to Panama City, 
Florida, and of her new address.  By letter dated March 24, 
2005, she was advised by AMC that the Pensacola, Florida, VA 
outpatient clinic (OPC) would schedule her for an 
examination.  

The veteran was then informed, by letter dated March 30, 
2005, that her examination would be conducted at a VA medical 
facility in Biloxi, Mississippi (emphasis added), but the 
initial notification was incorrectly addressed, as 
acknowledged by a handwritten notation.  

An AMC letter of May 2, 2005, then advised the veteran she 
had failed to report for her scheduled examination at the 
Pensacola, Florida (emphasis added), OPC, VAMC.  

An AMC memorandum indicated that a request to schedule the 
veteran for another examination was initiated in September 
2005.  The scheduling memorandum concluded with the notation 
that a copy of the letter informing the veteran of the 
scheduled examination was to be added to the claims file.  
Such a letter is not included in the claims file.

Thereafter, a December 22, 2005, AMC letter to the veteran 
advised her that the VA medical facility nearest to where she 
lived would be contacting her to schedule an examination and 
that she would be notified of the date, time and place of the 
examination.  That letter was addressed to the veteran at an 
address in Bossier City, Louisiana.  There is, however, no 
report of contact or other documentation in the claims file 
verifying this putative address change.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Arrange for the veteran to be 
scheduled for a neurological examination 
to address the severity and frequency of 
her seizure activity.  The scheduled 
examination should include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  The examination report should 
be in compliance with guidelines for 
completing VA neurological compensation  
and pension examinations with respect to 
seizure disorders.

2.  If the veteran fails to report for the 
scheduled examination, place a copy of the 
letter notifying the veteran of the time 
and place of the scheduled examination in 
the claims folder, ensuring that the 
letter is addressed to the veteran at the 
most recent address of record, apparently 
the Panama City, Florida, address she 
provided to VA in February 2005.  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send her and her representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


